UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1675



CHARLES A. GULDEN,

                                              Plaintiff - Appellant,

          versus


THOMAS E. WHITE, SECRETARY,      UNITED   STATES
DEPARTMENT OF THE ARMY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1519)


Submitted:   September 9, 2002        Decided:     September 24, 2002


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Gulden, Appellant Pro Se. Francis Patrick King, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Charles A. Gulden appeals the district court’s order granting

the Defendant’s motion for summary judgment.        We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Gulden v. White, No. CA-01-1519 (E.D. Va. May 7, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2